Citation Nr: 0841625	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  05-22 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for claimed prostate 
cancer, to include as due to herbicide exposure.  

2.  Entitlement to service connection for claimed malignant 
melanoma, to include as due to herbicide exposure.

3.  Entitlement to service connection for a claimed back 
disorder.

4.  Entitlement to service connection for a claimed broken 
left ankle.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
February 1967 with additional Reserve service.  He also had 
active duty from March to September 1990 and March to May 
2003 (less than 90 days).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.

The veteran requested a hearing before a Veterans Law Judge 
at the RO in his Substantive Appeal.  He withdrew his request 
in October 2005.  See 38 C.F.R. § 20.704(e) (2008).  


FINDINGS OF FACT

1.  The veteran is not shown to have current disability 
manifested by prostate cancer or residuals thereof causally 
related to his period of active military service, including 
due to herbicide exposure.

2.  The veteran's currently diagnosed melanoma is not shown 
to be causally related to his period of active military 
service, including due to herbicide exposure.

3.  The veteran's currently diagnosed thoracic spine disorder 
is not shown to be causally related to his period of active 
military service.  Arthritis was not shown within 1 year of 
qualifying service (minimum 90 days of active service).

4. The veteran is not shown to have current left ankle 
disability causally related to his period of active military 
service.
CONCLUSIONS OF LAW

1.  The veteran is not shown to have current disability 
manifested by prostate cancer or residuals thereof due to 
disease or injury that was incurred in or aggravated by 
service; nor may it be presumed to have been due to service, 
to include herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

2.  The currently demonstrated melanoma was not incurred in 
or aggravated by active service; nor may it be presumed to 
have been due to service, to include herbicide exposure.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).

3.  The currently demonstrated thoracic spine disorder was 
not incurred in or aggravated by active service and arthritis 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).

4.  The veteran is not shown to have a current left ankle 
disability due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims.  The RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letters were issued prior to the 
appealed rating decision.  Moreover, as indicated above, the 
RO has taken all necessary steps to both notify the veteran 
of the evidence needed to substantiate his claims and assist 
him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The absence of such 
notification is not prejudicial in this case because no 
disability rating or effective date is assigned when service 
connection is denied.  Id.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain diseases, including prostate cancer, may be 
presumed to have been incurred during service if shown the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Prostate cancer, arthritis, 
and a malignant melanoma may also be presumed to be service 
incurred if shown within 1 year following separation from 
qualifying service.  Id.

In the present case, the veteran's service in the Republic of 
Vietnam has been verified by the RO.  In this regard, the 
Board observes that VA regulations provide that a veteran who 
had active military, naval, or air service in the Republic of 
Vietnam during the Vietnam Era and has one of the diseases 
listed in 38 C.F.R. § 3.309(e), including prostate cancer, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. § 3.307(a)(6)(iii).  In such 
circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).

Despite the veteran's contentions, the regulations do not 
provide for the award of service connection for melanoma 
under the presumptive basis.  In the absence of a diagnosed 
disease for which the presumption applies, 38 C.F.R. § 
3.307(a)(6)(iii) is not applicable, and the veteran's claim 
of service connection for malignant melanoma will only be 
addressed on a direct service connection basis in this 
decision.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The Board has reviewed the veteran's service medical records 
and observes that they are entirely negative for complaints 
of, or treatment for, prostate cancer, malignant melanoma and 
a broken left ankle during service.  The veteran's service 
medical records do indicate that he received treatment for 
lumbosacral strain in December 1964.  The record reported 
that the veteran complained of a strained back while bending 
and lifting 100 pounds.  On examination the veteran was 
tender in the L4-5 region.  He had limited flexion beyond 30 
degrees; however, he had no motor or sensory defects and his 
reflexes were good.  The record noted that after 2 days of 
treatment the veteran's symptoms improved markedly; his 
muscle spasm and tenderness subsided and his range of motion 
increased markedly.  Remaining treatment records contain no 
indication of complaints of and/or treatment for a back 
disorder.  This includes Reserve records on file for years 
after this period of active service.  

Subsequent to service, the veteran contends that he has 
current prostate cancer, malignant melanoma, left ankle and 
back disabilities etiologically related to his period of 
service.  Given its review of the record, the Board finds 
that veteran's claims of service connection for the above 
noted conditions are simply not warranted.   

Despite the veteran's verified service in the Republic of 
Vietnam, he has simply failed to produce evidence showing 
that he has current prostate cancer or residuals thereof.  In 
this regard, the Board notes that a February 2000 VA 
treatment record reported that the veteran had a normal 
prostate examination.  In the absence of evidence of a 
current disability related thereto, the award of service 
connection, directly or on a presumptive basis, for prostate 
cancer is not justified.  To be subject to service connection 
there needs to be evidence of the presence of the disorder.

With regard to the veteran's claim of service connection for 
the malignant melanoma, the Board is aware that the post-
service VA treatment records document a history of treatment 
for melanoma.  However, none of the subsequent medical 
evidence of record contains an opinion or similar evidence 
linking current melanoma back to service.  Accordingly, 
service connection for the claimed malignant melanoma is not 
warranted.  It was not shown within 1 year of separation from 
service.

With regard to the veteran's claim of service connection for 
the claimed back condition, the Board is aware, as noted 
above, that the veteran received treatment for lumbosacral 
strain during service in December 1964.  This appears to have 
resolved as there is no evidence of additional back 
complaints, and subsequent clinical evaluations well into his 
Reserve duty show normal findings.  Post-service, an August 
2003 chest x-ray shows the veteran has moderate degenerative 
changes on the right side of the thoracic spine; however, the 
record does not contain an opinion linking the back disorder 
back to service.  Given that this August 2003 record is the 
first evidence subsequent to service of a back disability, 
the Board finds that service connection for the veteran's 
claimed back disability is not warranted.  Arthritis is not 
shown to a compensable degree within 1 year of qualifying 
service (90 continuous days).  Nothing attributes this back 
pathology to any period of service.

With regard to the veteran's claimed left ankle disability, 
the Board is aware of a November 2000 VA treatment record in 
which the veteran complained of left ankle swelling; however, 
he denied having any associated injury related thereto.  The 
veteran was diagnosed with ankle pain.  In this regard, the 
Board notes that service connection cannot be granted simply 
for ankle pain.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  There is no showing of a 
fractured left ankle in service.  He was treated for a strain 
of the right ankle.  There is no current showing of any 
residuals of a left ankle fracture.

To date, the RO has not afforded the veteran the appropriate 
VA examinations, with opinions as to the etiology of his 
claimed disorders.  Such opinions are "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  

In this case, however, there is no evidence linking the 
veteran's claimed disorders to service and no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
etiology opinions are not "necessary."  See generally Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The only other evidence of record supporting the veteran's 
claims is his various lay statements.  While the veteran is 
certainly competent to report symptoms capable of lay 
observation, he has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation.  Accordingly, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The regulations are clear that service connection is allowed 
for a current disability resulting from disease or injury 
incurred in or aggravated by service; in certain 
circumstances service connection is allowed on a presumptive 
basis.  In this case, the veteran is not shown to have 
current prostate cancer, malignant melanoma, back or left 
ankle disabilities causally related to an event or incident 
of the veteran's period of service.  Thus, service connection 
for the claimed disabilities cannot be allowed on a direct or 
presumptive basis.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable regarding these issues 
on appeal because the preponderance of the evidence is 
against the veteran's claims.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). Accordingly, 
the appeal is denied.  



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for claimed prostate cancer is denied.  

Service connection for claimed malignant melanoma is denied.

Service connection for a claimed back disorder is denied.

Service connection for a claimed broken left ankle is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


